J-S70026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                              Appellee

                       v.

ANDRE WILLIAMS

                              Appellant                  No. 1149 EDA 2014


                    Appeal from the PCRA Order March 17, 2014
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-1021371-1984


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

MEMORANDUM BY MUNDY, J.:                             FILED DECEMBER 05, 2014

        Appellant, Andre Williams, appeals from the March 17, 2014 order,

dismissing as untimely his petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.             After careful

review, we affirm.

        On February 6, 1985, Appellant entered an open guilty plea to one

count each of murder and possession of an instrument of a crime (PIC).1

The trial court conducted a degree-of-guilt hearing, at the conclusion of

which the trial court found Appellant guilty of third-degree murder. On June

19,    1985,    the   trial   court   imposed   an   aggregate   sentence   of   life

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2501 and 907, respectively.
J-S70026-14


imprisonment. On April 17, 1986, this Court affirmed Appellant’s judgment

of sentence.      Commonwealth v. Williams, 512 A.2d 728 (Pa. Super.

1986) (unpublished memorandum).                Appellant did not file a petition for

allowance of appeal with our Supreme Court. As a result, his judgment of

sentence became final on May 19, 1986, when the filing period for such a

petition expired.2      See generally 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P.

1113(a). Thereafter, Appellant filed unsuccessful post-conviction petitions in

1986, 1991, 1992, 1998, and 2004. Appellant filed the instant petition on

May 18, 2012.       On March 17, 2014, the PCRA court dismissed Appellant’s

PCRA petition. On April 11, 2014, Appellant filed a timely notice of appeal.

        As noted above, Appellant filed the instant PCRA petition on May 18,

2012.    Therefore, it was patently untimely because it was not filed within

one year of his judgment of sentence becoming final.              See 42 Pa.C.S.A.

§ 9545(b)(1).     However, Appellant argues that the United States Supreme

Court’s decisions in Alleyne v. United States, 133 S. Ct. 2151 (2013),

Missouri v. Frye, 132 S. Ct. 1399 (2012), and Lafler v. Cooper, 132 S.

Ct. 1376 (2012) each satisfy the new constitutional right exception to the

PCRA time-bar.       Appellant’s Brief at 15; see also generally 42 Pa.C.S.A.


____________________________________________
2
   We observe that the 30th day fell on Saturday, May 17, 1986. When
computing the 30-day filing period “[if] the last day of any such period shall
fall on Saturday or Sunday … such day shall be omitted from the
computation.” 1 Pa.C.S.A. § 1908. Therefore, the 30th day for Appellant to
file a timely allocatur petition was Monday, May 19, 1986.



                                           -2-
J-S70026-14


§ 9545(b)(1)(iii).   This Court has recently rejected the argument that

Alleyne satisfies Section 9545(b)(1)(iii).    Commonwealth v. Miller, ---

A.3d ---, 2014 WL 4783558, *5 (Pa. Super. 2014). This Court also recently

concluded that Frye and Lafler do not satisfy the time-bar exception.

Commonwealth v. Feliciano, 69 A.3d 1270, 1277 (Pa. Super. 2013).

      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s petition as untimely.    Accordingly, the PCRA court’s

March 17, 2014 order is affirmed.

      Order affirmed.

      Judge Lazarus joins the memorandum.

      Judge Strassburger files a concurring statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2014




                                    -3-